Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020, 08/13/2020, 10/30/2020, and 04/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
PCT/CN2018/122888, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Specification
The specification filed 07/27/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: "acquiring an indication with respect to a logical channel” and “determining a hybrid automatic repeat request (HARQ) retransmission without requiring feedback or requiring feedback of data to be transmitted based on the indication with respect to the logical channel." 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitations "acquiring an indication with respect to a logical channel” and “determining a hybrid automatic repeat request (HARQ) retransmission without requiring feedback or requiring feedback of data to be transmitted based on the indication with respect to the logical channel." However, the specification as originally filed does not adequately describe “a HARQ with feedback or without feedback being based on the logical channel indication”.
The specification (e.g. [0054-0055, 0067-0068]) discloses that whether the HARQ retransmission needs to be performed may be determined based on the logical channel. The specification as originally filed does not adequately describe “determining a HARQ retransmission with or without requiring feedback based on the indication with respect to the logical channel” in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Thus, it fails to provide a written description that shows the inventor possessed the invention as recited in the claims. Interpretation of these elements will be in accordance with the disclosure as originally filed. Independent claims 15 and 20 comprise similar 

Claim 2 recites the limitation “determining the HARQ retransmission without requiring feedback or requiring feedback of the data to be transmitted based on the indication with respect to the logical channel.” Thus, the same remarks set forth in claim 1 apply to claim 2. 

Claim 3 recites the limitation “the indication with respect to the logical channel comprises at least one of an indication that HARQ retransmission needs to be performed for a target service, or an indication that HARQ retransmission needs to be
performed for a target address.” However, the specification as originally filed does not adequately describe such features in such a way as to enable one skilled in the art to make and/or use the invention. Thus, it fails to provide a written description that shows the inventor, at the time the application was filed, possessed the invention as recited in the claims.

Claim 4 recites the limitation “the indication with respect to the logical channel comprises at least one of an indication on whether HARQ retransmission needs to be
performed; or an indication of reliability description information.” However, the specification as originally filed does not adequately describe such features in such a way as to enable one skilled in the art to make and/or use the invention. Thus, it fails to 

Claim 5 recites the limitation “determining, according to the indication with respect to the logical channel, whether HARQ retransmission needs to be performed.” However, the specification as originally filed does not adequately describe such features in such a way as to enable one skilled in the art to make and/or use the invention.

Claim 6 recites the limitation “determining, according to the indication with respect to the logical channel, whether HARQ retransmission needs to be performed.” However, the specification as originally filed does not adequately describe such features in such a way as to enable one skilled in the art to make and/or use the invention.

Claim 8 recites the limitation “determining, according to the indication with respect to the logical channel, whether HARQ retransmission needs to be performed.” However, the specification as originally filed does not adequately describe such features in such a way as to enable one skilled in the art to make and/or use the invention.

Claim 10 recites the limitation “determining, according to the indication with respect to the logical channel, whether HARQ retransmission needs to be performed.” However, the specification as originally filed does not adequately describe such features in such a way as to enable one skilled in the art to make and/or use the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al. (US 20190124015).

Regarding claim 1, Loehr discloses a method for data transmission, applied to a transmitting end user equipment (UE) in a device-to-device (D2D) sidelink (SL) transmission system (In D2D communications, user equipments transmit data signals to each other over a direct link using the cellular resources instead of through the radio base station. "D2D" and "sidelink" are interchangeable; [0080]), the method comprising:
acquiring an indication with respect to a logical channel (QoS parameters may only be provided to the transmission layer at the beginning (e.g. once), i.e. when a new service is started and the corresponding sidelink logical channels in the lower layers are set up. Then, the transmission layer of the vehicular UE can associate subsequent data packets forwarded together with the same PPPP to the previously-received QoS parameter(s) based on the received PPPP; one sidelink logical channel configured for a particular PPPP is associated with the QoS parameters received when that sidelink logical channel was set up; [0226]);
(the vehicular UE performs resource allocation according to Mode 2 (i.e. UE-autonomous) to obtain the necessary transmission parameters and shall thereby further taking into account the PPPP and QoS parameter(s), e.g. in a corresponding manner as done by the eNB for the Mode 1 resource allocation. In addition, D2D data transmissions will likely involve blind repetitions (e.g. without HARQ feedback) of a transport block in order to increase transmission reliability. Assuming that the number of the overall transmissions is flexible and not preconfigured, the radio resource allocation may also involve determining the number of transmissions of the data packet that should be performed by the vehicular UE in total; [0227]); and
transmitting, according to a result of the determining, the data to be transmitted to a receiving end UE (priority level (or PPPP) received from the application layer can be used e.g. in the sidelink logical channel prioritization procedure, when allocating the determined frequency-time radio resources to generate a transport block carrying the V2X data. In one exemplary implementation, the frequency-time radio resources are allocated to transmitting data in a decreasing order of the PPPP of the V2X data (more specifically, of the logical channels set up according to the PPPP of the V2X data). The thus created transport block is then transmitted by the vehicular UE to the other receiving device(s); [0230]).

(transmitting device selects unused/free radio resources for the transmission (including retransmissions) of the data packet, based on the sensing results performed over the sensing window, wherein the transmission resources shall lie within the delay packet budget. The priority level (or PPPP) received from the application layer can be used e.g. in the sidelink logical channel prioritization procedure, when allocating the determined frequency-time radio resources to generate a transport block carrying the V2X data. In one exemplary implementation, the frequency-time radio resources are allocated to transmitting data in a decreasing order of the PPPP of the V2X data (more specifically, of the logical channels set up according to the PPPP of the V2X data); [0229-0230]).

Regarding claim 4, Loehr discloses wherein the indication with respect to the logical channel comprises at least one of an indication on whether HARQ retransmission needs to be performed; or an indication of reliability description information (the QoS parameters used for the radio resource selection and the subsequent transmission of the transport block over the PC5 interface, e.g packet delay budget or reliability, should be chosen based on the logical channel having the highest priority; [0255]).

Regarding claim 6, Loehr discloses wherein determining, according to the indication with respect to the logical channel, whether HARQ retransmission needs to be performed for the data to be transmitted comprises: determining whether HARQ retransmission needs to be performed for the data to be transmitted according to a mapping relationship between a combination of the indication with respect to the logical channel and channel quality information and a HARQ retransmission parameter (resource allocation shall be performed based on the parameters received from the upper layer for the V2X data to be transmitted. For instance, the modulation scheme and/or coding rate can be selected such that the packet error loss rate will likely be fulfilled. Similarly, by increasing the number of total transmissions for one transport block, the vehicular UE can decrease the packet error loss rate. Thus, the number of transmissions may be selected on the basis of the packet error loss rate; [0228]).

Regarding claim 7, Loehr discloses wherein the indication with respect to the logical channel comprises reliability description information on that HARQ retransmission needs to be performed for a target address or a target service (the QoS parameters used for the radio resource selection and the subsequent transmission of the transport block over the PC5 interface, e.g packet delay budget or reliability, should be chosen based on the logical channel having the highest priority; [0255]).

 	Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3, 5, 8-14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Wang et al. (US 20170257192).


In an analogous art, Wang discloses wherein the indication with respect to the logical channel comprises at least one of an indication that HARQ retransmission needs to be performed for a target service, or an indication that HARQ retransmission needs to be performed for a target address (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU). The MAC element may be configured as shown below: 
TABLE-US-00001 Group Index LCG ID Configuration ID 
Group index: The group index field identifies the ProSe (Proximity based Services) Destination. The group is typically composed of devices, such as the first and second devices 111, 112, in the vicinity of each other, with the support of the ProSe functionality. 
LCG ID: The Logical Channel Group (LCG) ID field identifies the group of logical channel(s) which buffer status is being reported
; [0068-0071]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system 

Regarding claim 5, Loehr discloses determining, according to the indication with respect to the logical channel, whether HARQ retransmission needs to be performed for the data to be transmitted (transmitting device selects unused/free radio resources for the transmission (including retransmissions) of the data packet, based on the sensing results performed over the sensing window, wherein the transmission resources shall lie within the delay packet budget. The priority level (or PPPP) received from the application layer can be used e.g. in the sidelink logical channel prioritization procedure, when allocating the determined frequency-time radio resources to generate a transport block carrying the V2X data. In one exemplary implementation, the frequency-time radio resources are allocated to transmitting data in a decreasing order of the PPPP of the V2X data (more specifically, of the logical channels set up according to the PPPP of the V2X data); [0229-0230]).
Loehr does not expressly disclose detecting whether an indication that HARQ retransmission needs to be performed for a target service or an indication that HARQ retransmission needs to be performed for a target address is included in the data to be transmitted; determining, if yes, to perform HARQ retransmission for the data to be transmitted; and determining, if no, not to perform HAQR retransmission for the data to be transmitted.
(first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU). The MAC element may be configured as shown below: 
TABLE-US-00001 Group Index LCG ID Configuration ID 
Group index: The group index field identifies the ProSe (Proximity based Services) Destination. The group is typically composed of devices, such as the first and second devices 111, 112, in the vicinity of each other, with the support of the ProSe functionality. 
LCG ID: The Logical Channel Group (LCG) ID field identifies the group of logical channel(s) which buffer status is being reported
; [0068-0071]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts 

Regarding claim 8, Loehr discloses determining, according to the indication with respect to the logical channel, whether the HARQ retransmission needs to be performed for the data to be transmitted (transmitting device selects unused/free radio resources for the transmission (including retransmissions) of the data packet, based on the sensing results performed over the sensing window, wherein the transmission resources shall lie within the delay packet budget. The priority level (or PPPP) received from the application layer can be used e.g. in the sidelink logical channel prioritization procedure, when allocating the determined frequency-time radio resources to generate a transport block carrying the V2X data. In one exemplary implementation, the frequency-time radio resources are allocated to transmitting data in a decreasing order of the PPPP of the V2X data (more specifically, of the logical channels set up according to the PPPP of the V2X data); [0229-0230]) comprises:
detecting whether reliability requirement of the data to be transmitted meets the reliability description information on that HARQ retransmission needs to be performed for a target address or a target service (the QoS parameters used for the radio resource selection and the subsequent transmission of the transport block over the PC5 interface, e.g packet delay budget or reliability, should be chosen based on the logical channel having the highest priority; [0255]).

In an analogous art, Wang discloses determining, if yes, to perform HARQ retransmission for the data to be transmitted; and determining, if no, not to perform HARQ retransmission for the data to be transmitted (HARQ parameter may have three pre-set levels, such as a first, a second and a third HARQ parameter value V1, V2, V3 indicating a respective number of HARQ attempts (# HARQ attempts). Exemplifying values of the first, second and third HARQ parameters may be 0, 1 and 3. Additionally, there may be two threshold values, such as a high threshold HTh and a low threshold LTh for the load relating to the D2D communication. The network node 110 may then set the HARQ parameter to the first HARQ parameter value when the load is greater than the high threshold. Should the load be less than the low threshold, the network node 110 may set the HARQ parameter to the third HARQ parameter value. In other cases, when the load is between the low and high threshold, the network node 110 may set the HARQ parameter to the second HARQ parameter value. In some examples as explained below, the number of HARQ attempts may first--for low load values--increase with load and then--for high load vales--decrease with load; [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts 

Regarding claim 9, Loehr does not expressly disclose wherein the indication with respect to the logical channel comprises a network environment indicator threshold corresponding to a situation where HARQ retransmission needs to be performed.
In an analogous art, Wang discloses wherein the indication with respect to the logical channel comprises a network environment indicator threshold corresponding to a situation where HARQ retransmission needs to be performed (HARQ parameter may have three pre-set levels, such as a first, a second and a third HARQ parameter value V1, V2, V3 indicating a respective number of HARQ attempts (# HARQ attempts). Exemplifying values of the first, second and third HARQ parameters may be 0, 1 and 3. Additionally, there may be two threshold values, such as a high threshold HTh and a low threshold LTh for the load relating to the D2D communication. The network node 110 may then set the HARQ parameter to the first HARQ parameter value when the load is greater than the high threshold. Should the load be less than the low threshold, the network node 110 may set the HARQ parameter to the third HARQ parameter value. In other cases, when the load is between the low and high threshold, the network node 110 may set the HARQ parameter to the second HARQ parameter value. In some examples as explained below, the number of HARQ attempts may first--for low load values--increase with load and then--for high load vales--decrease with load; [0056]).


Regarding claim 10, the combination of Loehr and Wang, particularly Loehr discloses determining, according to the indication with respect to the logical channel, whether the HARQ retransmission needs to be performed for the data to be transmitted (transmitting device selects unused/free radio resources for the transmission (including retransmissions) of the data packet, based on the sensing results performed over the sensing window, wherein the transmission resources shall lie within the delay packet budget. The priority level (or PPPP) received from the application layer can be used e.g. in the sidelink logical channel prioritization procedure, when allocating the determined frequency-time radio resources to generate a transport block carrying the V2X data. In one exemplary implementation, the frequency-time radio resources are allocated to transmitting data in a decreasing order of the PPPP of the V2X data (more specifically, of the logical channels set up according to the PPPP of the V2X data); [0229-0230]).
Wang discloses detecting whether a network environment indicator value when the data to be transmitted is sent exceeds the network environment indicator threshold corresponding to the situation where HARQ retransmission needs to be performed; determining, if yes, to perform HARQ retransmission for the data to be transmitted; and (HARQ parameter may have three pre-set levels, such as a first, a second and a third HARQ parameter value V1, V2, V3 indicating a respective number of HARQ attempts (# HARQ attempts). Exemplifying values of the first, second and third HARQ parameters may be 0, 1 and 3. Additionally, there may be two threshold values, such as a high threshold HTh and a low threshold LTh for the load relating to the D2D communication. The network node 110 may then set the HARQ parameter to the first HARQ parameter value when the load is greater than the high threshold. Should the load be less than the low threshold, the network node 110 may set the HARQ parameter to the third HARQ parameter value. In other cases, when the load is between the low and high threshold, the network node 110 may set the HARQ parameter to the second HARQ parameter value. In some examples as explained below, the number of HARQ attempts may first--for low load values--increase with load and then--for high load vales--decrease with load; [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts when the load is low to improve transmission efficiency and improve performance of mixed cellular and D2D system (Wang; [0013-0014]).

Regarding claim 11, Loehr does not expressly disclose sending, to the receiving end UE, a HARQ transmission mode of the data to be transmitted.
(first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel; [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts when the load is low to improve transmission efficiency and improve performance of mixed cellular and D2D system (Wang; [0013-0014]).

Regarding claim 12, the combination of Loehr and Wang, particularly Wang discloses wherein sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted comprises: sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through a physical sidelink control channel (PSCCH) and/or a physical sidelink shared channel (PSSCH) (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU).; [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts 

Regarding claim 13, the combination of Loehr and Wang, particularly Wang discloses wherein the sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through the PSCCH comprises: sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through radio resource control (RRC) signaling, medium access control layer control element (MAC CE) or PC5 interface signal (PC5-S) (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU).; [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts when the load is low to improve transmission efficiency and improve performance of mixed cellular and D2D system (Wang; [0013-0014]).

Regarding claim 14, the combination of Loehr and Wang, particularly Wang discloses wherein sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through the PSCCH and/or the PSSCH comprises: sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU).; [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts when the load is low to improve transmission efficiency and improve performance of mixed cellular and D2D system (Wang; [0013-0014]).

Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 11.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 20190103946), “TECHNIQUES AND APPARATUSES FOR ULTRA RELIABLE LOW LATENCY HYBRID AUTOMATIC REPEAT REQUEST (HARQ) RETRANSMISSION FOR SEMI-PERSISTENT SCHEDULING (SPS).”
Lin et al. (US 20170289995), “METHOD AND APPARATUS FOR IMPROVING A TRANSMISSION USING A CONFIGURED RESOURCE IN A WIRELESS COMMUNICATION SYSTEM.”
Tsai et al. (US 20180324641), “METHOD AND APPARATUS OF TRANSMITTING DATA DUPLICATION IN A WIRELESS COMMUNICATION SYSTEM.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413